Citation Nr: 0512642	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  01-08 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, as 
secondary to a 
service-connected left knee disability. 

2.  Entitlement to an initial rating higher than 10 percent 
for the left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1996 to December 
1998.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for a left knee 
disability - inclusive of traumatic arthritis, and assigned 
an initial 10 percent rating.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  He also appealed the RO's denial of his claim 
for service connection for a back disorder.

In November 2003, the Board remanded these claims to the RO 
for further development and consideration.

Note also that, in his substantive appeal (VA Form 9), Appeal 
to the Board, the veteran raised additional claims for 
service connection for a right knee disability and for an 
ankle disability, although he did not specify which ankle.  
These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so referral to the RO for initial development and 
consideration is required since the Board does not currently 
have jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2004).

Unfortunately, the claim for service connection for a back 
disorder, as secondary to the service-connected left knee 
disability, is again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.  The Board, however, will go ahead and 
decide his other claim for an initial rating higher than 10 
percent for his left knee disability.




FINDINGS OF FACT

1.  The veteran has X-ray confirmed arthritis in his left 
knee, but he has maintained full extension of this knee and 
has flexion to between 110 and 140 degrees, even considering 
his pain, so only slightly less than normal (normal being to 
140 degrees).

2.  The veteran has had repeated surgery on his left knee; he 
has degenerative changes of a meniscus, and there is clinical 
confirmation of his complaints of pain, locking and effusion; 
but there is no clinical corroboration of his complaint of 
instability (the knee giving away).


CONCLUSION OF LAW

The criteria are met for a 20 percent rating, but no higher, 
for the left knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case the appeal stems from a rating action in May 
2001 that was after the enactment of the VCAA, but before the 
VCAA notice letter was sent in April 2004.  That letter was 
returned as undeliverable as addressed.  But records show it 
was sent to the veteran's most recent address of record, as 
listed on his September 2001 VA Form 9.  And according to the 
Court's holding in Pelegrini II, the mere fact that the RO's 
initial adjudication of the claims occurred before sending 
the veteran VCAA notice does not require VA to go back and 
vacate the prior decision.  Rather, VA need only ensure the 
veteran receives, or since has received, content-complying 
VCAA notice such that he is not prejudiced.  VA's General 
Counsel reiterated this in VAOPGCPREC 7-2004.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice 
after an initial adverse adjudication.  While the VCAA 
notice was not given prior to the RO's adjudication in 
May 2001, the veteran since has been provided with every 
opportunity to submit evidence and argument in support of 
his claims, and to respond to the VCAA notice he received in 
May 2004 from the AMC.  Indeed, he even had time to identify 
and/or submit additional supporting evidence after receiving 
the December 2004 Supplemental Statement of the Case (SSOC), 
which also cited the VCAA regulations and considered his 
claims based on the additional evidence that had been 
submitted since the initial rating decision in question and 
statement of the case (SOC).  So the timing of his VCAA 
notice was mere harmless error.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  



Here, although the May 2004 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The VCAA letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in 
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  Included with the 
veteran's service medical records (SMRs) are private clinical 
records concerning left knee surgery he underwent prior to 
beginning active duty.  And in his December 2000 original 
claim he indicated he had only received treatment from VA 
since service.  After the November 2003 remand by the Board, 
he was requested to provided information pertaining to any 
treatment for his service-connected left knee disorder - the 
records of which were not currently on file, but he did not 
respond to this request.  But that notwithstanding, the RO 
obtained additional VA outpatient treatment (VAOPT) records 
and afforded him a VA rating examination of his left knee in 
May 2004.

Also, the veteran and his wife testified at a November 2001 
RO hearing, but failed to appear for another scheduled 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  That second hearing was scheduled for October 2003.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  But that holding is not applicable in this case 
because, here, the veteran timely appealed the rating 
initially assigned for his left knee disability just after 
establishing his entitlement to service connection for it.  
So VA must consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

An extraschedular evaluation may be assigned if the case 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Considerations include whether there 
has been marked interference with employment or frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect 
the elements of disability present.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

The Board will consider all DCs relevant to rating disability 
of the knee.  These are 38 C.F.R. § 4.71a, DCs 5003, 5256, 
5257, 5258, 5259, 5260, 5261, 5262, and 5263.

The veteran does not contend, and the evidence does not 
otherwise suggest, that he has ankylosis of his left knee.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating 
that ankylosis is complete immobility of the knee joint in a 
fixed position, either favorable or unfavorable).  So DC 5256 
does not apply.  Likewise, although there are clinical 
records suggesting he had a meniscectomy, a review of the 
operative reports from past procedures reveals that he never 
actually had a meniscectomy.  So DC 5259, providing a 10 
percent rating for removal of a symptomatic semilunar 
cartilage, also is not applicable.  Similarly, he has never 
had genu recurvatum with weakness and insecurity in weight-
bearing, so DC 5263 does not apply either.  



Traumatic arthritis, under DC 5010, in turn is rated as 
degenerative arthritis under DC 5003.

According to DC 5003, if the degenerative arthritis is 
established by X-rays, compensation may be awarded under 
three circumstances:  (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

VA adjudicators also must consider 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, including functional loss due to pain, premature or 
excess fatigability, weakness, and incoordination, assuming 
these factors are not already contemplated by the applicable 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45, functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating.  But it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 
8 Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable, i.e., 0 
percent rating is warranted if flexion is limited to no more 
than 60 degrees; a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating requires 
flexion limited to no more than 30 degrees.

Conversely, under 38 C.F.R. § 4.71a, DC 5261, a 
noncompensable rating of 0 percent is warranted if extension 
is limited to no more than 5 degrees; a 10 percent rating 
requires extension limited to no more than 10 degrees, and a 
20 percent rating requires extension limited to no more than 
15 degrees.  

In VAOGPREC 9-2004 (September 17, 2004), it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping 
such that separate ratings may be assigned for limitation of 
knee flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation 
of knee extension (38 C.F.R. § 4.71a, DC 5261) without 
violating the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the resulting disability is slight; a 20 
percent evaluation will be assigned for moderate disability 
and 30 percent for severe disability.  38 C.F.R. 38 C.F.R. 
§ 4.71a, DC 5257.  

Note also that a veteran may receive separate ratings for 
arthritis (under DC 5003) and instability (under DC 5257), 
but only if he has both and sufficient limitation of motion 
to meet the threshold requirements for the minimum 0-percent 
rating under DCs 5260 and 5261 or painful motion.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGPREC 9-98 (August 14, 1998).  See, too, 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under this code, may be 
assigned when there is evidence of dislocated cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
knee joint.  

Under 38 C.F.R. § 4.71a, DC 5262, if there is impairment of 
the tibia and fibula with malunion and with slight knee or 
ankle disability, a 10 percent rating is warranted.  With 
malunion and moderate knee or ankle disability, a 20 percent 
rating is assigned, but with marked knee or ankle disability 
a 30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.

Background

The veteran's SMRs include copies of private clinical records 
documenting a 1993 preservice left knee arthroscopy with 
partial synovectomy of some anterior intercondylar synovitis, 
as well as medial synovial shelf plica.  However, a medical 
history questionnaire in conjunction with the service 
entrance examination noted that he had full function of that 
knee.  Nevertheless, he reinjured the knee during service in 
April 1997 and had an arthroscopy in November 1997 that 
disclosed severe wear, down to the bone, on the medial facet 
of the left patella.  After his chondroplasty he continued to 
have severe patellofemoral pain, especially in the medial 
facet.  It was felt that it was unlikely that he would return 
to being able to withstand the rigors of running, jumping, 
stair climbing or heavy physical activity.  The diagnosis was 
medial facet patellofemoral arthrosis consistent with 
chondromalacia of the left patella.  

On VA examination in March 2001 the veteran complained of 
left knee pain and swelling after any increased activity, 
including going up stairs.  There was no popping, giving way 
or locking.  He received no therapy but took Motrin for pain.  
On examination there was no effusion or joint line tenderness 
but he had significant pain with patellar femoral 
compression, as well as pain and crepitus on range of motion.  
Extension was to 0 degrees and flexion was to 120 degrees.  
There was no valgus, varus or anterior-posterior laxity.  
McMurray and Lachman tests were negative.  The patella did 
not subluxate with pressure.  The assessment was left knee 
pain, most likely related to patellar chondromalacia.  X-rays 
revealed minimal degenerative changes but no patellar tilt, 
fracture or malalignment.  

VAOPT records reveal that left knee X-rays in May 2001 
demonstrated minimal degenerative joint disease of the 
patellofemoral joint.  In June 2001 the veteran had mild left 
knee effusion.  He had full active extension with no defect 
palpable in the patellar tendon.  Flexion was to 125 degrees.  
He had a positive McMurray's test on the medial joint line, 
as well as medial joint line tenderness.  Lachman's test was 
negative.  He could not perform a pivot maneuver due to 
guarding.  He was noted to still be in the relative acute 
phase of his problem and was given an Ace bandage for 
compression across the knee and was advised to apply ice 
twice daily.  He was to receive physical therapy for range of 
motion and strengthening.  

At the November 2001 RO hearing the veteran testified that 
his left knee sometimes gave out when walking up and down 
stairs, and sometimes if he stood up suddenly without 
readying himself.  He had fallen due to his left knee and 
sometimes used crutches.  But normally, he could walk with a 
cane and used crutches if he had to walk a significant 
distance of about 1/4 mile.  He reported that he was unable to 
hold a job because the jobs for which he was qualified 
required a lot of standing or carrying things.  See page 3 of 
that transcript.  He had been issued a Spandex-type knee 
brace but was to be fitted with a different kind of brace.  
His wife testified that his knee had gotten worse in the last 
year and that he had swelling of the knee, even in the 
morning.  Page 4.  The veteran also testified that he could 
not support himself on his left leg alone, because of his 
knee disability, and had difficulty going up and down stairs.  
Page 5.  He received physical therapy at a VA facility and 
because of atrophy he was performing strengthening exercises.  
Page 6.  

A VA left knee arthroscopy in August 2002 revealed Grade 3 
chondral changes in the patellofemoral join, particularly 
involving the medial facet of the patella and Grade 2 changes 
in the medial femoral condyle.  The menisci and anterior 
cruciate ligament were intact.  The veteran was advised 
regarding appropriate exercises, activities, and things to 
avoid.  Strengthening exercises were recommended.  On follow-
up in November 2002 he reported having some pain after 
increased activities.  On examination he had full active 
range of motion and no instability, tenderness or effusion.  

On VA examination in May 2004 the veteran's claim file was 
reviewed.  The veteran complained of increasing left knee 
pain since his last formal examination.  The pain was 
described as sharp.  He also complained of stiffness, 
swelling, and occasional locking with strenuous use.  The 
pain was most noticeable in the medial aspect of the joint 
line.  He reported having some numbness over the lateral 
aspect of the joint line after his last arthroscopy.  His 
pain occurred daily and was worse at the end of the day or 
after walking greater than a mile or standing for greater 
than 25 minutes.  Repetive use caused increased pain and 
swelling with locking.  He reported that the pain often 
affected his ability to sleep.  He used a cane occasionally, 
when the pain was at its worse.  Applying ice packs and 
taking Motrin reduced the pain by about half.  He reported 
that his knee pain limited his ability to play with his 
children or work around the house because pain was the 
greatest contributor to his limitation.  

On examination the veteran had no noticeable limp.  He had 
normal lower extremity muscle tone.  Deep tendon reflexes 
were 2/4 throughout.  Lower extremity strength was 5/5 in all 
muscle groups, bilaterally.  He could perform normal heel and 
toe walking.  Extension of the left knee was to 0 degrees and 
flexion was to 140 degrees, with pain at approximately 110 
degrees.  There was some left knee medial joint line 
tenderness.  Ligamentous stability was intact.  McMurray's 
test and Apley's compression test were negative.  There was 
no wasting of the thigh musculature.  His gait was normal.  
There was no tenderness to palpation or compression of the 
patella through range of motion.  A May 2004 MRI showed mild 
degenerative changes at the body and posterior horn of the 
medial meniscus.  The relevant assessment was degenerative 
medial meniscus of the left knee.  It was the examiner's 
impression that the veteran's range of motion was not 
decreased at baseline secondary to the above diagnosis.  It 
appeared that repetitive use he had approximately a 10 
percent decreased in range of motion of his left knee.  

Analysis

The current 10 percent rating was assigned in the May 2001 
rating action on the basis of DC 5010 - for traumatic 
arthritis.  And since the March 2001 VA examination had 
revealed the veteran had full extension (so to 0 degrees) 
and a noncompensable degree of limitation of flexion (which 
was to 120 degrees), the impact of his arthritic pain on the 
functioning of his left knee was adequately compensated by 
the 10 percent rating.  That is to say, if he did not have 
arthritis, he would not have sufficient limitation of motion 
to warrant a rating at the 
10-percent level (under either Code 5260 or 5261).  But since 
he does, he received a 10-percent rating, regardless, to 
compensate him for those occasions when the extent of his 
pain ("flare ups") might cause greater limitation of motion 
than was evident during his March 2001 VA examination - 
baring in mind that normal range of motion is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

More recent clinical evaluations have continued to show the 
veteran has full extension of his left knee.  And although he 
experienced pain in his left knee at approximately 110 
degrees during his most recent VA examination in May 2004, 
he could still flex his left knee further to 140 degrees 
(which, again, is normal).  Moreover, even assuming that 110 
degrees, where he begins to experience pain, is the terminal 
point in his range of motion - meaning he cannot go any 
further, still is not sufficient to warrant a rating higher 
than 10 percent under DC 5260.  Indeed, this even exceeds the 
requirement for a 0 percent rating under this code.

This, in turn, means the veteran obviously cannot receive 
separate ratings for limitation of extension and flexion.

The veteran also has never had impairment of his tibia or 
fibula.  And although he has complained of instability or 
giving way of his left knee, there has never been any 
objective clinical evidence of this (unstable ligaments, in 
particular) during his several VA examinations.  So he cannot 
receive separate ratings for arthritis and instability, 
either.  That said, however, a May 2004 MRI of his left knee 
found degenerative changes of his medial meniscus.  An in 
June 2001 he also had a positive McMurray's test.  The 
McMurray sign, when positive, is the occurrence of a 
cartilage click during manipulation of the knee, indicative 
of meniscal injury.  Dorland's Illustrated Medical Dictionary 
1524 (27th ed. 1988).  Consistent with this is that fact that 
also in June 2001 he could not perform a pivot test.

These findings provide objective clinical corroboration of 
the veteran's complaints of locking, pain, and effusion of 
the left knee joint.  And while he does not have a dislocated 
semilunar cartilage, the X-ray evidence of degenerative 
changes of the meniscus make the disability analogous to 
this.  So, under DC 5258, a maximum schedular rating of 20 
percent is warranted for his left knee disability.

The circumstances of this case do not, however, warrant 
consideration for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  There 
is no indication the veteran has experienced "marked" 
interference with his employment (meaning above and beyond 
his assigned schedular rating, now 20 percent), 
or been "frequently" hospitalized as to render impractical 
the application of the regular schedular standards.  This is 
true even considering his left knee surgery.  Consequently, 
the Board does not have to remand this case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

A higher 20 percent initial rating is granted for the left 
knee disability, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

When the Board previously remanded the claim for the back 
disorder to the RO in November 2003, the veteran was to be 
scheduled for a VA examination to obtain a medical opinion 
concerning the objective manifestations of any back 
disability present and to determine whether it is at least as 
likely as not that his service-connected left knee disability 
caused or aggravated any low back disability.  And although 
he underwent a VA orthopedic examination in May 2004, 
as requested, no such opinion was rendered.  So an opinion is 
still needed, and the Board cannot decide this claim until it 
is obtained.  Generally see Stegall v. West, 11 Vet. App. 268 
(1998) (remand is required to comply with the unfulfilled 
requests of a prior remand).  See, too, 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for service connection for a back 
disorder is again remanded to the RO for the following 
development and consideration:

1.  If possible, have the physician who conducted 
the May 2004 VA orthopedic examination submit an 
addendum to the report of that evaluation 
indicating the specific source of the veteran's 
low back muscle spasms, i.e., the underlying 
condition causing them.  And of equal or even 
greater significance, this physician must indicate 
whether it is at least as likely as not (50 
percent or more probability) that the veteran's 
already service-connected left knee disability 
caused or aggravated any low back disability now 
present (aggravation means chronically worsened 
the underlying condition).

If, for whatever reason, it is not possible to 
have this VA physician comment further, then have 
the veteran reexamined by another physician 
equally qualified to make these determinations.

And to facilitate making these determinations, 
give the designated physician access to the 
veteran's claims file for a review of his 
pertinent medical history.  This includes a copy 
of this remand.

2.  Review the report of the examination to ensure 
that it responds to the questions asked.  If not, 
take corrective action.  See 38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then readjudicate the veteran's claim for 
service connection for a back disorder - 
including secondary to his left knee disability - 
based on the additional evidence obtained.  If his 
claim is not granted to his satisfaction, send him 
and his representative an SSOC and give them time 
to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


